DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on June 27, 2019 for application number 16/455,336. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 and 12/29/2020 are noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitations elements "…a first electronic storage device for storing…"; “a second electronic storage device for storing”, "…ordering device being configured to provide…", “access device…for sequentially accessing”, “third electronic storage device for allowing”, “third electronic storage device to transmit” has been interpreted under 35 U.S.C. 112(f), because it uses non-structural term “device” coupled with functional language “for storing”, non-structural term “device”  coupled with functional language “configured to provide”, non-structural term “device”  coupled with functional language “for sequentially accessing”, non-structural term “device”  coupled with functional language “for allowing”, non-structural term “device”  coupled with functional language “to transmit” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Therefore the units are software which is indefinite.

CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation:
Independent claim 1 limitations: "…a first electronic storage device for storing…"; “a second electronic storage device for storing”, "…ordering device being configured to provide…", “access device…for sequentially accessing”; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "device” coupled with functional language “for” and “configured to” without reciting sufficient structure to achieve the function.  

Independent claim 12 limitations: "…a first electronic storage device for storing…"; “a second electronic storage device for storing”, "…a third electronic storage device for storing…"; “a third electronic storage device for allowing…”; “…third electronic storage device to transmit..”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "device” coupled with functional language “for” and “to” without reciting sufficient structure to achieve the function.  

Dependent claim 2 limitation: "…a first electronic storage device for storing…"; “a second electronic storage device for storing”, “…a third electronic storage device for storing…”; "…ordering device being configured to provide…", “access device…for sequentially accessing”; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses "device” coupled with functional language “for” and “to” without reciting sufficient structure to achieve the function.  

Claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
1) “…first electronic storage device for ...storing…” has no corresponding structure to implement in written description “first electronic storage device” described in the specification in paragraph [0017],
“…the redundant data storage system includes at least first, second, and third electronic storage devices each for storing digital data records. These first, second, and third electronic storage devices are configured in a ring…” Therefore the device is software which is indefinite.

2) “…second electronic storage device for ...storing…” has no corresponding structure to implement in written description “second electronic storage device” described in the specification in paragraph [0017],


3) “…third electronic storage device for ...storing…” has no corresponding structure to implement in written description “third electronic storage device” described in the specification in paragraph [0017],
“…the redundant data storage system includes at least first, second, and third electronic storage devices each for storing digital data records. These first, second, and third electronic storage devices are configured in a ring…” Therefore the device is software which is indefinite.

4) “…ordering device being configured to provide…” has no corresponding structure to implement in written description “ordering device” described in the specification in paragraph [0019],
“…The ordering device differs from the other electronic storage devices in the ring by associating an ordering identifier with each digital data record processed by the ordering device; this ordering identifier is circulated around the ring along with the data record…” Therefore the device is software which is indefinite.

5) “…access device…. for sequentially accessing …” has no corresponding structure to implement in written description “accessing device” described in the specification in paragraph [0020],
“…A first access device is coupled to one of the first, second, and third electronic storage devices for sequentially accessing digital data records stored therein in accordance with the ordering identifiers associated with such digital data records…” Therefore the device is software which is indefinite.

6) “…third electronic storage device for ...allowing…” has no corresponding structure to implement in written description “third electronic storage device” described in the specification in paragraph [0026],
“…the third electronic storage device, or third node is coupled to the second node for allowing the third node to receive digital data records stored in the second node…” Therefore the device is software which is indefinite.

7) “…third electronic storage device to transmit…” has no corresponding structure to implement in written description “third electronic storage device” described in the specification in paragraph [0034],
“…The ordering device transmits the order directive over the ring to the next node on the ring, which notes the data record being referenced, and which also notes the assigned order identifier…” Therefore the device is software which is indefinite.
Claims 3-11 and 13-20, do not cure deficiencies and is therefore rejected by virtue of their dependence.

Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites, “…the first electronic storage device being coupled to the first electronic storage device and being configured to receive digital data records stored in the first electronic storage device …”
Claim 1 recites the limitation including the first electronic storage device coupled to itself and receiving digital records that are stored in the first electronic storage device.  It is unclear as to how a first electronic storage device is coupled to itself and receives digital data records that are stored in the same first electronic storage device, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-11 are rejected by virtue of their dependency on independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Van Zijst (US 2016/0072635) (hereinafter Van).
Regarding claim 1, Phillips teaches an apparatus for receiving and storing electronic data, and for providing access to stored electronic data, comprising in combination: a first electronic storage device for storing digital data records (see Fig. 3a, para [0049-0050], discloses a first electronic storage device storing streaming data (digital records); a second electronic storage device for storing digital data records, the second electronic storage device being coupled to the first electronic storage device and being configured to receive digital data records stored in the first electronic storage device (see Fig. 1, para [0050], para [0053], storing streaming data on a second electronic storage device that is coupled to the first electronic storage device); the first electronic storage device being coupled to the first electronic storage device and being configured to receive digital data records stored in the first electronic storage device (see Fig. 1,  para [0050, 0053], discloses first electronic storage device receiving streaming data stored in the first electronic storage device); a streamed digital data receiver configured to receive a sequenced stream of digital data records, the streamed digital data receiver being coupled to one of the first and second electronic storage devices for providing the sequenced stream of digital data records thereto for storage (see Fig. 1, para [0051], para [0053-0054], discloses a subscribing receiver (streamed digital data receivier) coupled to subscriber devices, e.g., customer premises equipment providing data streams to devices).
Phillips does not explicitly teach the second electronic storage device being designated as an ordering device, the ordering device associating an ordering identifier with each digital data record stored thereby and storing the ordering identifier in association with each digital data record stored thereby; the ordering device being configured to provide, to the first electronic storage device, the ordering identifier associated with a digital data record stored in the ordering device; and an access device coupled to one of the first and second electronic storage devices for sequentially accessing digital data records stored therein in accordance with the ordering identifiers associated with such digital data records.
Van teaches the second electronic storage device being designated as an ordering device, the ordering device associating an ordering identifier with each digital data record stored thereby and storing the ordering identifier in association with each digital data record stored thereby (see para [0110-0111], discloses router associating prioritized packet priority numbers (ordering identifier) inside a data stream); the ordering device being configured to provide, to the first electronic storage device, the ordering identifier associated with a digital data record stored in the ordering device (see para [0111-0112], para [0115], discloses transmitting highest priority packets of a data stream to a first device); and an access device coupled to one of the first and second electronic storage devices for sequentially accessing digital data records stored therein in accordance with the ordering identifiers associated with such digital data records (see Figs. 8a-b, para [0115], para [0129-0130], accessing packets of a data stream according to priority of packets associated with data stream).
Phillips/Van are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips to include an ordering identifier associated with digital record from disclosure of Van. The motivation to combine these arts is disclosed by Van as “avoids the optimal path from getting congested when the stream requires more bandwidth than this single path can provide” (para [0080]) and including an ordering identifier associated with digital record is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Phillips/Van teach an apparatus of claim 1.
Phillips further teaches a first electronic storage device for storing digital data records (see Fig. 3a, para [0049-0050], discloses a first electronic storage device storing streaming data (digital records); a second electronic storage device for storing digital data records, the second electronic storage device being coupled to the first electronic storage device and being configured to receive digital data records stored in the first electronic storage device(see Fig. 1, para [0050], para [0053], storing streaming data on a second electronic storage device that is coupled to the first electronic storage device); a third electronic storage device for storing digital data records, the third electronic storage device being coupled to the second electronic storage device and being configured to receive digital data records stored in the second electronic storage device (see Fig. 1, para [0050], para [0053], storing streaming data on a third electronic storage device that is coupled to the second electronic storage device); a streamed digital data receiver configured to receive a sequenced stream of digital data records, the streamed digital data receiver being coupled to one of the first, second, and third electronic storage devices for providing the sequenced stream of digital data records thereto for storage (see Fig. 1, para [0051], para [0053-0054], discloses a subscribing receiver (streamed digital data receivier) coupled to subscriber devices, e.g., customer premises equipment providing data streams to devices).
Phillips does not explicitly teach the first electronic storage device being coupled to the third electronic storage device and being configured to receive digital data records stored in the third electronic storage device, the first, second and third electronic storage devices being configured to form a ring; one of the first, second, and third electronic storage devices being designated as an ordering device, the ordering device associating an ordering identifier with each digital data record stored thereby and storing the ordering identifier in association with each digital data record stored thereby; the ordering device being configured to provide, to another of the first, second, and third electronic storage devices, the ordering identifier associated with a digital data record stored in the ordering device; and an access device coupled to one of the first, second, and third electronic storage devices for sequentially accessing digital data records stored therein in accordance with the ordering identifiers associated with such digital data records.
Van teaches the first electronic storage device being coupled to the third electronic storage device and being configured to receive digital data records stored in the third electronic storage device, the first, second and third electronic storage devices being configured to form a ring (see Figs. 11a-c, para [0033-0034], para [0163-0164], discloses a stream of live market data from devices, the devices streaming data forming a ring); one of the first, second, and third electronic storage devices being designated as an ordering device, the ordering device associating an ordering identifier with each digital data record stored thereby and storing the ordering identifier in association with each digital data record stored thereby (see para [0110-0111], discloses router associating prioritized packet priority numbers (ordering identifier) inside a data stream); the ordering device being configured to provide, to another of the first, second, and third electronic storage devices, the ordering identifier associated with a digital data record stored in the ordering device (see para [0111-0112], para [0115], discloses transmitting highest priority packets of a data stream to a first device); and an access device coupled to one of the first, second, and third electronic storage devices for sequentially accessing digital data records stored therein in accordance with the ordering identifiers associated with such digital data records (see Figs. 8a-b, para [0115], para [0129-0130], accessing packets of a data stream according to priority of packets associated with data stream).
Phillips/Van are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips to include an ordering identifier associated with digital record from disclosure of Van. The motivation to combine these arts is disclosed by Van as “avoids the optimal path from getting congested when the stream requires more bandwidth than this single path can provide” (para [0080]) and including an ordering identifier associated with digital record is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 3, Phillips/Van teach an apparatus of claim 1.
Phillips does not explicitly teach wherein each electronic storage device that receives a new data record from a streamed digital data receiver creates an electronic new record message for such received data record, the electronic new record message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents.
Van teaches wherein each electronic storage device that receives a new data record from a streamed digital data receiver creates an electronic new record message for such received data record, the electronic new record message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents (see para [0042], discloses local data and time in which any data packet is received).

Regarding claim 4, Phillips/Van teach an apparatus of claim 1.
Phillips does not explicitly teach wherein each electronic new record message created by an electronic storage device is transmitted to a next electronic storage device on the ring.
Van teaches wherein each electronic new record message created by an electronic storage device is transmitted to a next electronic storage device on the ring (see Figs. 11a-c, para [0163-0164], discloses transmitting stream in a multi-level ring).

Regarding claim 5, Phillips/Van teach an apparatus of claim 1.
Phillips does not explicitly teach wherein, upon receipt of an electronic new record message from the ring, the electronic storage device receiving the electronic new record message stores information within the electronic new record message, including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents.
Van teaches wherein, upon receipt of an electronic new record message from the ring, the electronic storage device receiving the electronic new record message stores information within the electronic new record message, including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents (see para [0042], para [0149], discloses date and time broadcasts to multicast address).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Van Zijst (US 2016/0072635) (hereinafter Van) as applied to claim 1, and in further view of Oran (US 2011/0191469) (hereinafter Oran).
Regarding claim 6, Phillips/Van teach an apparatus of claim 1.
Phillips/Van do not explicitly teach wherein, upon receipt of an electronic new record message from another electronic storage device on the ring, the ordering device creates an electronic order message for such received data record, the electronic order message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, the data record contents, and the ordering identifier associated with such message.
Oran teaches wherein, upon receipt of an electronic new record message from another electronic storage device on the ring, the ordering device creates an electronic order message for such received data record, the electronic order message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, the data record contents, and the ordering identifier associated with such message (see Fig. 3, Fig. 12, para [0044], para [0098-0099], discloses generating media stream reports including timing, media statistics, and sequence of media data).
Phillips/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Phillips/Van teach an apparatus of claim 1.
Phillips/Van do not explicitly teach upon receiving an electronic order message sent by the ordering device, each electronic storage device stores the data record contents of the electronic order message in an ordered list of data records at a position specified by the ordering identifier; and unless the next electronic device in the ring is either the ordering device or the electronic storage device at which the data record was first presented, the electronic order message is circulated to the next electronic storage device on the ring.
Oran teaches receiving an electronic order message sent by the ordering device, each electronic storage device stores the data record contents of the electronic order message in an ordered list of data records at a position specified by the ordering identifier (see Fig. 12, para [0096-0099], discloses sending media stream reports to Network Operations Center); and unless the next electronic device in the ring is either the ordering device or the electronic storage device at which the data record was first presented, the electronic order message is circulated to the next electronic storage device on the ring (see Fig. 13, para [0108-0110], discloses sending reports to media tunnel setup message).
Phillips/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Phillips/Van teach an apparatus of claim 1.
Phillips/Van do not explicitly teach wherein, upon an electronic storage device receiving an electronic order message identifying the next electronic storage device in the ring as the electronic storage device which first received the data record included in such electronic order message, the electronic storage device receiving such electronic order message generates an order directive including the time received, the electronic storage device which initially received the data record, and the assigned ordering identifier, and transmits the order directive to the next electronic storage device on the ring.
Oran teaches wherein, upon an electronic storage device receiving an electronic order message identifying the next electronic storage device in the ring as the electronic storage device which first received the data record included in such electronic order message, the electronic storage device receiving such electronic order message generates an order directive including the time received, the electronic storage device which initially received the data record, and the assigned ordering identifier, and transmits the order directive to the next electronic storage device on the ring (see Fig. 8, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps).
Phillips/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Phillips/Van teach an apparatus of claim 1.
Phillips/Van do not explicitly teach an order directive is received by the ordering device from the ring; the ordering device issues a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; the ordering device transmits the commit message to the next electronic storage device on the ring; and each electronic storage device on the ring which has received the commit message is authorized to permit access to the stored data record having the previously assigned order identifier.
Oran teaches an order directive is received by the ordering device from the ring (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); the ordering device issues a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; the ordering device transmits the commit message to the next electronic storage device on the ring; and each electronic storage device on the ring which has received the commit message is authorized to permit access to the stored data record having the previously assigned order identifier (see Fig. 8, para [0066-0069], para [0093], discloses specifying the order of tunnel packets by tunnel timestamps and analyzing access links to tunneling media streams).
Phillips/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Phillips/Van teach an apparatus of claim 1.
Phillips/Van do not explicitly teach an electronic storage device on the ring generates an electronic new record message; the electronic new record message circulates all the way around the ring and reaches the ordering device; the ordering device is located on the ring adjacent to the electronic storage device that generated the electronic new record message; upon receipt of such electronic new record message, the ordering device creates an order directive corresponding to the electronic new record message, the order directive including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the ordering identifier associated with such message; and the ordering device sends the order directive to the next electronic storage device on the ring.
Oran teaches an electronic storage device on the ring generates an electronic new record message (see Fig. 1, Fig. 13, para [0032],  para [0106], discloses tunnel generating messages in tunnel setup messages); the electronic new record message circulates all the way around the ring and reaches the ordering device (see Fig. 1, Fig. 13, para [0106], para [0108], discloses sending tunnel messages to analysis system); the ordering device is located on the ring adjacent to the electronic storage device that generated the electronic new record message (see Fig. 1,  Fig. 13, para [0032], para [0108], discloses tunnel setup message identifying media streams to trap); upon receipt of such electronic new record message, the ordering device creates an order directive corresponding to the electronic new record message, the order directive including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the ordering identifier associated with such message (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); and the ordering device sends the order directive to the next electronic storage device on the ring (see Fig. 9, para [0089-0090], para [0095], discloses sending tunnel packets to next node).
Phillips/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Phillips/Van teach an apparatus of claim 1.
Phillips/Van do not explicitly teach an order directive is received by the ordering device from the ring; the ordering device issues a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; the ordering device transmits the commit message to the next electronic storage device on the ring; and each electronic storage device on the ring which has received the commit message is authorized to permit access to the stored data record having the previously assigned order identifier.
Oran teaches an order directive is received by the ordering device from the ring (see Fig. 8, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps);the ordering device issues a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); the ordering device transmits the commit message to the next electronic storage device on the ring; and each electronic storage device on the ring which has received the commit message is authorized to permit access to the stored data record having the previously assigned order identifier (see Fig. 8, para [0066-0069], para [0093], discloses specifying the order of tunnel packets by tunnel timestamps and analyzing access links to tunneling media streams).
Phillips/Van/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Van Zijst (US 2016/0072635) (hereinafter Van), and in further view of Oedlund (US 2017/0126491) (hereinafter Oedlund).
Regarding claim 12, Phillips teaches a method for receiving and storing electronic data in a redundant manner, and for providing access to stored electronic data, comprising the steps of: providing a first electronic storage device for storing digital data records (see Fig. 3a, para [0049-0050], discloses a first electronic storage device storing streaming data (digital records); providing a second electronic storage device for storing digital data records, and coupling the second electronic storage device to the first electronic storage device for allowing the second electronic storage device to receive digital data records stored in the first electronic storage device (see Fig. 1, para [0050], para [0053], storing streaming data on a second electronic storage device that is coupled to the first electronic storage device); providing a third electronic storage device for storing digital data records, and coupling the third electronic storage device to the second electronic storage device for allowing the third electronic storage device to receive digital data records stored in the second electronic storage device (see Fig. 1, para [0050], para [0053], storing streaming data on a third electronic storage device that is coupled to the second electronic storage device).
Phillips does not explicitly teach coupling the first electronic storage device to the third electronic storage device for allowing the first electronic storage device to receive digital data records stored in the third electronic storage device, and configuring the first, second and third electronic storage devices to form a ring; configuring at least one of the first, second, and third electronic storage devices to receive a sequenced stream of digital data records for storage from an external source; configuring at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to an access device after such digital data record has been stored by the first, second and third electronic storage devices; designating one of the first, second and third electronic storage devices as an ordering device, the ordering device associating an ordering identifier with each digital data record processed thereby and storing the ordering identifier in association with each digital data record stored thereby; circulating each received digital data record to each of the first, second and third electronic devices and storing each received digital data record in each of the first, second and third electronic storage devices; circulating the ordering identifier, associated by the ordering device with each received digital data record, to each of the other electronic storage devices, whereby each of the first, second and third electronic storage devices associates the same ordering identifier with each corresponding digital data record stored thereby; confirming to the ordering device that the ordering identifier for a particular digital data record has been fully-circulated to each of the first, second and third electronic storage devices; and allowing at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to the access device after the ordering device confirms that each of such digital data records, and its associated ordering identifier, has been circulated to each of the first, second and third electronic storage devices.
Van teaches coupling the first electronic storage device to the third electronic storage device for allowing the first electronic storage device to receive digital data records stored in the third electronic storage device, and configuring the first, second and third electronic storage devices to form a ring (see Figs. 11a-c, para [0033-0034], para [0163-0164], discloses a stream of live market data from devices, the devices streaming data forming a ring); configuring at least one of the first, second, and third electronic storage devices to receive a sequenced stream of digital data records for storage from an external source (see Fig. 11A, para [0033], para [0161], discloses receiving live market data streams from external market sources) ; configuring at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to an access device after such digital data record has been stored by the first, second and third electronic storage devices (see Fig. 9b, para [0137], para [0160-0161], discloses transmitting sequenced stream to a second router after data stream is stored in a different device); designating one of the first, second and third electronic storage devices as an ordering device, the ordering device associating an ordering identifier with each digital data record processed thereby and storing the ordering identifier in association with each digital data record stored thereby (see para [0110-0111], discloses router associating prioritized packet priority numbers (ordering identifier) inside a data stream); circulating each received digital data record to each of the first, second and third electronic devices and storing each received digital data record in each of the first, second and third electronic storage devices (see Figs. 11a-c, para [0033-0034], para [0163-0164], discloses circulating in multi-level ring a stream of live market data from devices); circulating the ordering identifier, associated by the ordering device with each received digital data record, to each of the other electronic storage devices, whereby each of the first, second and third electronic storage devices associates the same ordering identifier with each corresponding digital data record stored thereby (see Figs. 11a-c, para [0160], para [0163-0164], discloses circulating associated sequence indicator along with packets of a data stream according to priority in updates in multi-level ring).
Phillips/Van are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips to include an ordering identifier associated with digital record from disclosure of Van. The motivation to combine these arts is disclosed by Van as “avoids the optimal path from getting congested when the stream requires more bandwidth than this single path can provide” (para [0080]) and including an ordering identifier associated with digital record is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Phillips/Van do not explicitly teach confirming to the ordering device that the ordering identifier for a particular digital data record has been fully-circulated to each of the first, second and third electronic storage devices; and allowing at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to the access device after the ordering device confirms that each of such digital data records, and its associated ordering identifier, has been circulated to each of the first, second and third electronic storage devices
Oedlund teaches confirming to the ordering device that the ordering identifier for a particular digital data record has been fully-circulated to each of the first, second and third electronic storage devices (see para [0028], discloses confirming multicast data packets received by devices); and allowing at least one of the first, second, and third electronic storage devices to transmit a sequenced stream of digital data records stored therein to the access device after the ordering device confirms that each of such digital data records, and its associated ordering identifier, has been circulated to each of the first, second and third electronic storage devices (see Fig. 6, para [0054-0055], para [0057], discloses allowing wireless devices access to data packets and configuration of wireless devices to transmit data packets).
Phillips/Van/Oedlund are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van to confirm ordering identifier has been fully-circulated to devices from disclosure of Oedlund. The motivation to combine these arts is disclosed by Oedlund as “a simplified method for configuring a wireless device for connectivity that utilizes a reduced user interface and fewer user operations” (para [0004]) and confirming ordering identifier has been fully-circulated to devices is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0073175) (hereinafter Phillips) in view of Van Zijst (US 2016/0072635) (hereinafter Van) and Oedlund as applied to claim 12, and in further view of Oran (US 2011/0191469) (hereinafter Oran).
Regarding claim 13, Phillips/Van/Oedlund teach a method of claim 12.
Phillips/Van/Oedlund do not explicitly teach a) maintaining a clock to keep time; b) noting the time of the clock when a digital data record is first received by one of the first, second and third electronic storage devices for storage; c) creating an electronic storage device identifier to indicate which of the first, second and third electronic storage devices first received such digital data record; d) storing the time of receipt, the electronic storage device identifier, and the corresponding digital data record in the electronic storage device that first received such digital data record; e) creating a new record message that includes the time of receipt, the electronic storage device identifier, and the corresponding digital data record; and f) sending the new record message to a next electronic storage device on the ring.
Oran teaches a) maintaining a clock to keep time (see Fig. 2, para [0036], discloses clock); b) noting the time of the clock when a digital data record is first received by one of the first, second and third electronic storage devices for storage (see Fig. 3, para [0036], discloses timestamp value from clock for time media packet was received); c) creating an electronic storage device identifier to indicate which of the first, second and third electronic storage devices first received such digital data record (see Fig. 3, para [0044], discloses a source identifier); d) storing the time of receipt, the electronic storage device identifier, and the corresponding digital data record in the electronic storage device that first received such digital data record (see Fig. 3, para [0044], discloses storing media timestamp and source); e) creating a new record message that includes the time of receipt, the electronic storage device identifier, and the corresponding digital data record (see Fig. 12, para [0096-0099], discloses sending media stream reports to Network Operations Center); and f) sending the new record message to a next electronic storage device on the ring (see Fig. 13, para [0108-0110], discloses sending reports to media tunnel setup message).
Phillips/Van/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Phillips/Van/Oedlund teach a method of claim 12.
Phillips/Van/Oedlund do not explicitly teach storing, upon receipt by an electronic storage device of an electronic new record message from the ring, the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents within the electronic storage device that received the electronic new record message from the ring 
Oran teaches storing, upon receipt by an electronic storage device of an electronic new record message from the ring, the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the data record contents within the electronic storage device that received the electronic new record message from the ring (see Fig. 3, Fig. 12, para [0044], para [0098-0099], discloses storing and generating media stream reports including timing, media statistics, and sequence of media data).
Phillips/Van/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Phillips/Van/Oedlund teach a method of claim 12.
Phillips/Van/Oedlund do not explicitly teach wherein, upon receipt by the ordering device of an electronic new record message from another electronic storage device on the ring: a) the ordering device creates an electronic order message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, the data record contents, and the ordering identifier associated with such message; and b) the ordering device circulates the electronic order message over the ring to the next electronic storage device on the ring.
Oran teaches wherein, upon receipt by the ordering device of an electronic new record message from another electronic storage device on the ring: a) the ordering device creates an electronic order message including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, the data record contents, and the ordering identifier associated with such message; and b) the ordering device circulates the electronic order message over the ring to the next electronic storage device on the ring (see Fig. 8, Fig. 13,, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps).
Phillips/Van/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 16, Phillips/Van/Oedlund teach a method of claim 12.
Phillips/Van/Oedlund do not explicitly teach upon receiving an electronic order message sent by the ordering device, each electronic storage device stores the data record contents of the electronic order message in an ordered list of data records at a position specified by the ordering identifier; and unless the next electronic device in the ring is either the ordering device or the electronic storage device at which the data record was first presented, the electronic order message is circulated to the next electronic storage device on the ring.
Oran teaches upon receiving an electronic order message sent by the ordering device, each electronic storage device stores the data record contents of the electronic order message in an ordered list of data records at a position specified by the ordering identifier (see Fig. 12, para [0096-0099], discloses sending media stream reports to Network Operations Center); and unless the next electronic device in the ring is either the ordering device or the electronic storage device at which the data record was first presented, the electronic order message is circulated to the next electronic storage device on the ring (see Fig. 13, para [0108-0110], discloses sending reports to media tunnel setup message).
Phillips/Van/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Regarding claim 17, Phillips/Van/Oedlund teach a method of claim 12.
Phillips/Van/Oedlund do not explicitly teach a) detecting that an electronic order message has been received which identifies the next electronic storage device in the ring as the electronic storage device which first received the data record included in such electronic order message; b) generating an order directive including the time that the data record was initially received, an identification of the electronic storage device which initially received the data record, and the assigned ordering identifier; and c) transmitting the order directive to the next electronic storage device on the ring.
Oran teaches a) detecting that an electronic order message has been received which identifies the next electronic storage device in the ring as the electronic storage device which first received the data record included in such electronic order message; b) generating an order directive including the time that the data record was initially received, an identification of the electronic storage device which initially received the data record, and the assigned ordering identifier; and c) transmitting the order directive to the next electronic storage device on the ring (see Fig. 8, Fig. 13, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps and transmitting media data).
Phillips/Van/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Phillips/Van/Oedlund teach a method of claim 12.
Phillips/Van/Oedlund do not explicitly teach a) detecting that the ordering device has received an order directive from the ring; b) generating a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; c) transmitting the commit message over the ring to the next electronic storage device on the ring; and d) authorizing each electronic storage device on the ring which has received the commit message to permit access to the stored data record having the previously assigned order identifier.
Oran teaches a) detecting that the ordering device has received an order directive from the ring (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); b) generating a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; c) transmitting the commit message over the ring to the next electronic storage device on the ring; and d) authorizing each electronic storage device on the ring which has received the commit message to permit access to the stored data record having the previously assigned order identifier (see Fig. 8, para [0066-0069], para [0093], discloses specifying the order of tunnel packets by tunnel timestamps and analyzing access links to tunneling media streams).
Phillips/Van/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Phillips/Van/Oedlund teach a method of claim 12.
Phillips/Van/Oedlund do not explicitly teach a) detecting that an electronic new record message has circulated all the way around the ring and has reached the ordering device; b) creating, at the ordering device, an order directive corresponding to the electronic new record message, the order directive including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the ordering identifier associated with such message; and c) sending the order directive to the next electronic storage device on the ring.
Oran teaches a) detecting that an electronic new record message has circulated all the way around the ring and has reached the ordering device (see Fig. 1, Fig. 13, para [0106], para [0108], discloses sending tunnel messages to analysis system); b) creating, at the ordering device, an order directive corresponding to the electronic new record message, the order directive including the time of receipt, an identification of the electronic storage device to which such received data record was initially presented, and the ordering identifier associated with such message (see Fig. 1, Fig. 8, para [0066], para [0069], discloses receiving original order of tunnel packets in reconstruction of tunnel packets); and c) sending the order directive to the next electronic storage device on the ring (see Fig. 9, para [0089-0090], para [0095], discloses sending tunnel packets to next node).
Phillips/Van/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Phillips/Van/Oedlund teach a method of claim 12.
Phillips/Van/Oedlund do not explicitly teach a) detecting that the ordering device has received an order directive from the ring; b) generating a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; c) transmitting the commit message over the ring to the next electronic storage device on the ring; and d) authorizing each electronic storage device on the ring which has received the commit message to permit access to the stored data record having the previously assigned order identifier.
Oran teaches a) detecting that the ordering device has received an order directive from the ring (see Fig. 8, para [0066-0069], discloses ordering of tunnel packets according to tunnel timestamps); b) generating a commit message in response thereto, the commit message specifying the order identifier previously assigned to a data record; c) transmitting the commit message over the ring to the next electronic storage device on the ring; and d) authorizing each electronic storage device on the ring which has received the commit message to permit access to the stored data record having the previously assigned order identifier (see Fig. 8, para [0066-0069], para [0093], discloses specifying the order of tunnel packets by tunnel timestamps and analyzing access links to tunneling media streams).
Phillips/Van/Oedlund/Oran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Phillips/Van/Oedlund to create new record messages from disclosure of Oran. The motivation to combine these arts is disclosed by Oran as “media stream report summary reduces the amount of bandwidth typically required for sending monitored media stream information back to a central analysis device” (para [0022]) and creating new record messages is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Namjoshi et al. US Publication No. 2018/0324093.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159